Citation Nr: 0415517	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a disability 
manifested by tremors.  

3.  Entitlement to a compensable rating for bursitis of the 
left shoulder.  

4.  Entitlement to a compensable rating for intercostal 
myalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to March 
1953, and from June 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for a skin disability, and for a 
disability characterized by tremors.  The veteran was also 
denied a compensable rating for intercostal myalgia, and 
bursitis of the left shoulder.  He responded with a March 
2002 Notice of Disagreement, and was provided an August 2002 
Statement of the Case.  He then filed an August 2002 VA Form 
9, perfecting his appeal of these issues.  The veteran 
requested a personal hearing at the RO, but failed to report 
for his scheduled March 2004 hearing, and has failed to 
explain his absence to VA.  Because the veteran has not 
offered good cause for his failure to report for a personal 
hearing, his claim will be adjudicated as if his hearing 
request was withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence has not been presented of a 
nexus between any current skin disability and any in-service 
disease.  

3.  Credible medical evidence has not been presented 
demonstrating that any current neurological disability began 
during military service or was present within a year 
thereafter.  

4.  The veteran's bursitis of the left shoulder results in 
forward flexion to 162º and abduction to 161º, with pain on 
motion.  

5.  The veteran's intercostal myalgia is characterized by 
pain of the torso, with no loss of muscle or nerve function.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

2.  The criteria for the award of service connection for a 
disability characterized by tremors have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  

3.  The criteria for the award of a 10 percent rating for the 
veteran's bursitis of the left shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5201 
(2003).  

4.  The criteria for the award of a compensable rating for 
the veteran's intercostal myalgia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.20, 4.25, 4.55, 4.56, 4.73, Diagnostic Code 5321 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and January 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical centers in Birmingham and Huntsville, 
AL, and these records were obtained.  Private medical records 
have been obtained from Rheumatology Associates of North 
Alabama, R.M.P., M.D., Kwajalein Hospital, and Huntsville 
Hospital.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first informed via the 
August 2002 Statement of the Case of the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in January 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in August 
2002, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Skin disability

The veteran seeks service connection for a skin disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In October 1954, the veteran was seen for swelling of the 
upper lip for the last 21/2 months, with itching.  Physical 
examination revealed a scaly whitish area over his upper lip, 
which was diagnosed as a fungal infection.  Medication was 
prescribed.  He was seen again in March 1956 for perianal 
dermatitis, suspected to be due to a fungus.  Ointment was 
prescribed.  No service separation examination is of record.  

The veteran has been treated by Rheumatology Associates of 
North Alabama and R.M.P., M.D.  On initial consultation in 
December 1984, he reported no significant rash, with the 
exception of a rash on his chin.  A history of diabetes 
mellitus and hypertension was also noted.  He sought 
treatment for a spontaneous lesion of the right hand in April 
1985.  Also in April 1985, he was hospitalized for treatment 
of bursitis of the right shoulder.  During his 
hospitalization, he developed a rash of the right elbow which 
was suspected to the result of a medication allergy.  In 
October 1985, he was seen for seborrhea of the scalp, for 
which he used medicated shampoo.  An August 1986 clinical 
notation confirms tinea of the left palm and fingers.  A 
topical cream was prescribed for this rash.  No date of onset 
of this disability was noted.  

The veteran has also received VA outpatient treatment for 
various disabilities.  The veteran was referred to the 
dermatological clinic in February 1999 for evaluation of 
spots/lesions on his arms, hands, and fact.  In May 1999, he 
was seen at the dermatological clinic for a history of wart 
treatment on his hands and arms.  He was given medicated 
cream to apply on "rough spots."  Onychomycosis and actinic 
keratosis, treated with cryotherapy, were noted in August 
2000.  He was given medicated shampoo in September 2000 for 
treatment of seborrheic dermatitis.  In May 2001, a history 
of basil cell carcinoma, excised from his left hand, was 
noted.  

After considering the totality of the evidence, the Board 
finds that service connection is not warranted for a skin 
disability.  While the veteran was treated in service for a 
fungal infection of the upper lip, and perianal dermatitis, 
also suspected to be secondary to fungus, no evidence has 
been submitted indicating a nexus between these disabilities 
and the veteran's current skin disabilities.  Subsequent to 
service, the veteran was next seen for a skin disability in 
1984, more than 25 years after his last incident of a skin 
disability in service.  Additionally, while the veteran has 
been treated by private and VA medical examiners for various 
skin disabilities subsequent to service, none have suggested 
these disabilities began during the veteran's service period, 
or are in any way connected to his in-service skin 
disabilities.  In the absence of any evidence connecting the 
veteran's current skin disabilities to his military service, 
service connection for a skin disability must be denied.  

The veteran has himself alleged that his current skin 
disabilities first began during military service, or are the 
result of his use of photography chemicals during service.  
However, as a layperson, the veteran's assertions regarding 
medical causation, diagnosis, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current skin disability, and any in-service skin 
disease.  However, the U.S. Court of Appeals for the Federal 
Circuit has held that in order for a VA examination to be 
necessary, "the veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough."  Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination 
is not warranted in the present case, based on the evidence 
of record.  

In conclusion, the Board finds the preponderance of the 
evidence is against service connection for a skin disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Tremors

The veteran seeks service connection for a disability 
characterized by tremors of the hands.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  In addition, when certain 
statutorily-specified disabilities, such as organic diseases 
of the nervous system, manifest to a compensable degree 
within a specified time period after service separation, 
service connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

A March 1952 clinical notation confirms the veteran was 
involved in a March 1952 aircraft accident involving a forced 
landing.  He had superficial abrasions of the left hand, but 
denied other injuries.  No service separation medical 
examination is of record.  

Subsequent to service, the veteran was seen by a private 
physician in April 1985 for pain and soreness of the right 
arm.  He reported a painful red spot on his right elbow which 
had appeared several days prior.  Septic bursitis of the 
right olecranon, with severe cellulitis, was diagnosed.  In 
May 1985, he was hospitalized secondary to new onset diabetes 
mellitus.  He was eventually placed on insulin secondary to 
his diabetes.  

In June 1988, the veteran stated that he first began to have 
tremors of the hands following a crash landing of the 
military aircraft in which he was a crew member.  Thereafter, 
he began to have occasional tremors of the hands.  According 
to his statement, he has continued to experience these 
tremors on an occasional basis, with a recent increase in 
frequency.  

The veteran has also been treated by VA medical personnel for 
his diabetes.  In August 2000, he was noted to have diabetic 
neuropathy, characterized by tingling and numbness in his 
extremities.  A nerve conduction study confirmed a diffuse 
sensorimotor polyneuropathy.  

According to a March 2002 statement from the veteran's former 
commanding officer, Lt. Col. C.H.L., the veteran did develop 
tremors of the right hand during military service.  Although 
Col. H. did not personally witness these tremors, he was 
informed of them at the time by another soldier.  Following 
that initial report, Col. H. did not hear anything more about 
this problem.  The veteran was allowed to remain on flight 
status.  

After reviewing the totality of the medical evidence, the 
Board finds service connection for a disability characterized 
by tremors must be denied, as the current disability is not 
shown to have been incurred during military service, was it 
shown within a year of separation from service.  While the 
veteran's service medical records confirm he was involved in 
an aircraft accident, and his commanding officer did 
encounter reports that the veteran had tremors of the hands 
thereafter, no medical evidence of a nexus between any such 
in-service injury and a current disability has been 
presented.  Accepting the veteran's contentions that he 
developed tremors of his hands shortly after the March 1952 
accident, the Board nonetheless finds no evidence of a 
chronic disability.  Subsequent to service, the veteran was 
not diagnosed with any sort of muscular or neurological 
disability of the extremities until the 1980's, when he was 
developed diabetic neuropathy secondary to diabetes mellitus, 
which was itself first diagnosed in 1985, more than 25 years 
after service separation.  While the veteran currently has 
diffuse sensorimotor polyneuropathy, confirmed by VA nerve 
conduction study, this disability has been attributed to his 
diabetes mellitus, and not to any in-service disease or 
injury.  Likewise, no other neurological or muscular 
disability of the extremities has been attributed to the 1952 
aircraft accident, or any other incidence of military 
service.  Finally, no examiner has suggested the veteran's 
neuropathy began within a year after service separation.  
Based on the above, the Board can only conclude that the 
veteran's current polyneuropathy is unrelated to service and 
began many years thereafter.  Thus, service connection for a 
disability characterized by tremors must be denied.  

The veteran has himself alleged that his current neurological 
disabilities first began during military service, and/or 
result from his use of photography chemicals during service.  
However, as a layperson, the veteran's assertions regarding 
medical causation, diagnosis, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current neurological disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the record does not contain competent evidence 
of a nexus between any in-service disease or injury, and the 
veteran's current polyneuropathy, and therefore service 
connection for a disability characterized by tremors must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Compensable rating - Bursitis of the left shoulder

The veteran seeks a compensable rating for his service-
connected bursitis of the left shoulder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Bursitis is rated under Diagnostic Code 5019, which in turn 
makes reference to Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 specifies that degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint, with a minimum 10 
percent rating assigned for such limitation.  Limitation of 
motion of the shoulder is rated under Diagnostic Code 5201, 
which awards a 30 percent rating for motion of the arm 
limited to 25º from the side, a 20 percent rating for motion 
of the arm to midway between the side and shoulder level, and 
a 20 percent rating for limitation of motion at the shoulder 
level; these ratings apply to minor, that is, non-dominant 
joints.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  In 
every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2003).  
According to the October 2001 VA examination report, he is 
right-handed, and thus his left shoulder is a minor joint.  
The Board notes that the position of an arm held out at 
shoulder level is 90 degrees from the position of the arm at 
the side.  See 38 C.F.R. § 4.71a, Plate I (2003).  

The veteran underwent VA orthopedic examination in October 
2001.  He reported a long history of left shoulder pain which 
extends across his chest both anteriorly and posteriorly.  On 
objective examination, he was without edema, effusion, 
redness, heat, or instability of the left shoulder joint.  
However, he did report weakness and tenderness.  He also had 
abnormal movement and guarding of movement.  Range of motion 
testing of the left shoulder revealed forward flexion to 
162?, abduction to 161?, external rotation to 84?, and 
internal rotation to 82?.  While pain, weakness, instability, 
fatigability, and lack of endurance were noted, no additional 
limitation of motion was attributed to these factors.  X-rays 
of the left shoulder revealed minor degenerative changes.  
The final diagnosis was of degenerative joint disease of the 
left shoulder, with loss function due to pain.  

The veteran has also received VA outpatient treatment for 
left shoulder pain.  However, his outpatient treatment 
records do not reflect any range of motion findings.  

Based on the October 2001 examination findings, the veteran 
does not have sufficient limitation of motion of the left 
shoulder to warrant a compensable rating.  According to 
Diagnostic Code 5201, the veteran's left arm must be limited 
to shoulder level movement in order for a compensable rating 
to be warranted.  However, the veteran has both forward 
flexion and abduction of the left shoulder to 162º and 161º, 
respectively, well in excess of shoulder level.  Therefore, 
the criteria for the award of a compensable rating are not 
met, and a noncompensable rating must be assigned under 
Diagnostic Code 5201.  

However, the Board also notes that Diagnostic Code 5003, 
referenced by Diagnostic Code 5019, awards claimants a 10 
percent rating for each affected major joint, if the joint 
does not have limitation of motion to a compensable degree, 
but does have some limitation of motion.  Therefore, because 
the veteran has already been awarded service connection for 
bursitis of the left shoulder, and has some limited and 
painful motion of that joint, a 10 percent rating is 
warranted for this disability under Diagnostic Code 5003.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 4.40 which requires proper consideration to be given the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca.  However, there is no evidence in the present case 
that there is any weakness, excess fatigability, or 
incoordination due to flare-ups of the service-connected left 
shoulder disability which would warrant increased 
compensation.  While the VA examiner noted in October 2001 
that the veteran's left shoulder displayed pain on motion, 
weakness, and tenderness, the examiner did not express this 
additional impairment in terms of additional limitation of 
motion.  Therefore, a rating in excess of 10 percent under 
38 C.F.R. §§ 4.40, 4.45 or under DeLuca is not warranted.  

In conclusion, the preponderance of the evidence supports a 
compensable rating of 10 percent and no higher for the 
veteran's service-connected bursitis of the left shoulder.  
As a preponderance of the evidence is against the award of an 
increased rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Compensable rating - Intercostal myalgia

The veteran seeks a compensable rating for his intercostal 
myalgia.  This disability is rated by analogy under 
Diagnostic Code 5321, for Muscle Group XXI, including the 
muscles of respiration (thoracic muscle group).  A slight 
disability warrants a zero percent evaluation, while a 10 
percent evaluation is in order for moderate disability, and a 
severe or moderately severe disability warrants a 20 percent 
evaluation.  38 C.F.R. §§ 4.20, 4.73, Diagnostic Code 5321 
(2003).  For the reasons to be discussed below, a compensable 
rating is not warranted for this disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2003).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2003).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2003).  A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2003).  

The veteran underwent a VA medical examination of his muscles 
in October 2001.  A history of pain across the veteran's 
chest muscles, without precipitating trauma, was noted.  The 
muscles of the torso exhibited no scar formation, tissue 
loss, adhesions, or bone, joint, or nerve damage.  Muscle 
strength was fair, and no muscle herniation or loss of muscle 
function was observed.  The veteran's muscle disability 
affected no joints.  The prior diagnosis of intercostal 
myalgia was confirmed.  

The veteran has also been afforded VA outpatient treatment 
for various medical disabilities.  He has on several 
occasions reported pain of the chest and torso secondary to 
his intercostal myalgia.  In his written statements to VA, 
the veteran has also repeatedly reported chronic chest pain.  

As was noted above, a noncompensable rating is warranted 
under Diagnostic Code 5321 for slight impairment.  Based on 
the evidence of record, including the October 2001 
examination reports, the veteran's sole symptom of his 
service-connected intercostal myalgia is pain of the torso 
and chest region.  However, he has no nerve damage, loss of 
muscle strength or function, scar formation, tissue loss, or 
any other impairment which would suggest a finding of 
moderate impairment is warranted.  Therefore, the Board finds 
the preponderance of the evidence is against a compensable 
rating for the veteran's intercostal myalgia.  

The Board has also considered other potentially analogous 
rating criteria for the evaluation of this service-connected 
disability; however, the medical evidence does not support 
the evaluation of the veteran's intercostal myalgia under any 
other Diagnostic Code.  Because the veteran has no nerve 
damage or other neurological findings resulting from his 
intercostal myalgia, evaluation of this disability under the 
criteria for neurological damage is not warranted.  Likewise, 
evaluation under no other Diagnostic Code would result in a 
compensable rating for the veteran's intercostal myalgia.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service-connected disabilities have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disabilities are unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
intercostal myalgia.  As a preponderance of the evidence is 
against the award of a compensable rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for a skin disability is 
denied.  

Entitlement to service connection for a disability 
characterized by tremors is denied.  

Entitlement to a compensable rating of 10 percent for the 
veteran's bursitis of the left shoulder is granted.  

Entitlement to a compensable rating for the veteran's 
intercostal myalgia is denied.  



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



